DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 4/1/22, are acknowledged and accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Curry on 5/19/22.
The application has been amended as follows: 
Claim 2, line 3 replace: “the size of first pinhole” with --the size of the first pinhole--
REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-8, 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a hologram display device comprising: a light source unit configured to emit light; a spatial light modulator configured to modulate the light emitted from the light source unit; and a random pinhole panel configured to transmit the modulated light, wherein the random pinhole panel includes a first pixel including a first pinhole and a second pixel adjacent to the first pixel in a first direction and including a second pinhole, the prior art fails to teach, or reasonably suggest,  that a size of the first pinhole increases in the first direction in combination with the other limitations of claim 1.
Claims 2-8 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 12 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method of manufacturing a hologram display device comprising a light source unit configured to emit light, a spatial light modulator configured to modulate the light emitted from the light source unit, and a random pinhole panel configured to transmit the modulated light, the method comprising: providing driving transistors to a plurality of pixels of the spatial light modulator, respectively; forming contact holes connecting the driving transistors and the random pinhole panel at positions of random pinholes in the random pinhole panel; connecting the contact holes to the driving transistors; and connecting the random pin holes to the contact holes, and wherein at least one of the random pinholes overlaps at least two of the plurality of pixels, wherein the random pinhole panel includes a first pixel including a first pinhole and a second pixel adjacent to the first pixel in a first direction and including a second pinhole, the prior art fails to teach, or reasonably suggest,  that a size of the first pinhole increases in the first direction in combination with the other limitations of claim 12.
Claims 13-14 are dependent on claim 12 and are allowable over the prior art of record for at least the same reasons as claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US 2010/0328433) discloses a method and device for a 3D display based on random constructive interference.  Li uses a plurality of micro-holes that are of a uniform random distribution.  However, Li does not explicitly disclose adjacent pixels including first and second holes wherein a size the first pinhole increases in the first direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872